966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Guy James HATHAWAY, Appellant,v.MINNESOTA DEPARTMENT OF CORRECTIONS;  Orville B. Pung,Commissioner, Appellees.
No. 91-2779.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 13, 1992.Filed:  June 15, 1992.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Guy James Hathaway appeals the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus.  Having reviewed the record, we conclude the issues presented on appeal do not require further consideration.  The district court's decision is clearly correct.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.